Broyles, C. J.,
dissenting. The plaintiff, while legally an “infant,” was sixteen years old and had intelligence enough to hold a job as a delivery boy. His petition, properly construed (most strongly against him), clearly showed that the defect complained of was a patent one, and that, by the exercise of ordinary care, he could have avoided being injured. His allegation that the bottom of the post was rotten and entirely disconnected from the floor (where it should have been securely nailed) discloses that it was a patent defect; and his further allegation that such defect was not apparent from observation or inspection is obviously a mere conclusion of his that is not supported by the pleaded facts. The petition shows that the plaintiff, at about 12 o’clock in the daytime, leaned against the rotten post, which was entirely. disconnected from the floor; and it will be presumed (the petition not otherwise showing) that his eyesight was normal, and that his intelligence was equal to that of the average boy of sixteen years of age. I think that the petition was properly dismissed on demurrer.